Newton, J.
This is an eminent domain action.
Defendant, Tri-State Generation and Transmission Association, Inc., brought action in the county court of Perkins County, Nebraska, to acquire a right-of-way for an electric transmission line over and across the farm of plaintiffs Jackman. Plaintiff Martini Mahnken was the tenant in possession of the farm. Appraisers were duly appointed and qualified and, after hearing, entered an award in favor of plaintiffs. The plaintiffs Jackman gave notice of appeal to the district court from the award made by the appraisers, filed an appeal bond, and caused a transcript to- be filed in the district court. Thereafter, the defendant gave notice of appeal to the district court and caused a transcript to be filed therein, but did not file a bond on appeal. The plaintiff Martin Mahnken did not appeal. The plaintiffs Jackman filed their petition in the district court and defendant filed an answer thereto. Subsequently, the plaintiff Martin Mahnken moved for a dismissal of the defendant’s cross-appeal as to- him, which motion was- sustained by the -court.
This is a companion case to case No. 36479, Gebhart v. Tri-State Generation & Transmission Assn., Inc., ante p. 457, 149 N. W. 2d 41, and by stipulation, the two cases were consolidated for the purpose of filing briefs and submitting arguments in this court. The opinion rendered in the companion case is determinative of this action also, with the exception of one further proposition. Did the appeal of the plaintiffs Jack-man bring up the cause to the district court as regards *461the plaintiff Martin Mahnken? The record in this action reveals that separate awards were made by the appraisers to the owners of the land and to the tenant Martin Mahnken, who found the award satisfactory and did not appeal therefrom. It is apparent that the interest of the plaintiffs Jackman and of the plaintiff Mahnken are not inseparably connected. Where the parties have separate interests, one may appeal without joining the others, the case under such circumstances not being brought up on appeal as to such other parties. Polk v. Covell, 43 Neb. 884, 62 N. W. 240; Claflin v. American Nat. Bank of Omaha, 46 Neb. 884, 65 N. W. 1056.
The judgment of the district court is correct and is affirmed.
Affirmed.